DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This Office Action is in response to amendments and arguments received on December 15, 2021. Claims 1-4 have been amended. Claims 1-4 are now pending. This is the second Office Action on the Merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1: Applicant has amended claim 1 to include:
1. (Currently Amended) A braking force control apparatus controlling a regenerative generator in a vehicle in which a negative force with a traveling direction of the vehicle set to be positive is generated by at least a stepped automatic transmission and the regenerative generator, the braking force control apparatus being configured to perform a process comprising:
It is now unclear as claimed if Applicant is further limiting the apparatus or the process being performed by the apparatus. Corrective action or clarification is required.
It is further unclear if Applicant is claiming a process or an apparatus, as the claim now includes a mix of both an apparatus and a method being performed by an apparatus. MPEP 2173.05(p) states: A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 20160264125 A1) herein “Kanno”, in view of Shishido et al. (US 20150375747 A1) herein “Shishido”.
In regards to Claim 1, Kanno discloses the following: 
1. A braking force control apparatus controlling a regenerative generator in a vehicle (see at least Fig. 1, MG) in which a negative force with a traveling direction of the vehicle set to be positive is generated by at least a stepped automatic transmission (at least Fig. 1, item 400 and [0063] “transmitter 400 is one example of the “gear shifting device””) and the regenerative generator, (see at least Fig. 1, MG) the braking force control apparatus being configured to perform a process comprising: 
Examiner Note: Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See also MPEP 2111.02 (II).
Kanno discloses the following:
predicting a time from a present time until a next start of a gear shift operation occurs in the stepped automatic transmission based on a speed of the vehicle; (see at least Fig. 7, item 550 and [0091] “gear shift control unit 530 according to the embodiment can change a transmission time or a gear shift time during upshift”)
acquiring a state of a battery charged by the regenerative power generation of the regenerative generator; (at least Fig. 9, step S202 and [0101] “a charge amount of the battery 30 by the regeneration is calculated (step S202)”) and 
Kanno suggests the following:
stopping the regenerative power generation by the regenerative generator before the gear shift of the stepped automatic transmission is started, when it is determined, during the regenerative power generation by the regenerative generator, that the regenerative power generation by the regenerative power generator may be stopped due to the state of the battery during the gear shift operation of the stepped automatic transmission, based on the predicted time and the state of the battery. (see at least Fig. 9, steps S202-S207 and [0018], 
The difference between the claimed subject matter and the teachings of Kanno is that Kanno does not “stop” regenerative power before the gear shift, merely reduces regenerative power before the gear shift. However, stopping the regenerative power generation before a gear shift is known in the art as taught by Shishido. (see at least [0006] “This operation temporarily stops the braking by regeneration if a gear position in a transmission is shifted to another gear position during the braking by the regeneration executed by the motor generator.”, [0015] & [0072] “the control signal output unit 11i executes control to shift the gear position to a lower one while the regeneration executed by the motor generator 3 is stopped.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shishido with the invention of Kanno, with the motivation of eliminating fluctuations in the acceleration of the vehicle while shifting gears. (Shishido, [0006])
In regards to Claim 2, Kanno discloses or suggests the following: 
2. The braking force control apparatus according to claim 1, wherein the control unit determines that the regenerative power generation by the regenerative generator may be stopped due to the state of the battery during the gear shift operation of the stepped automatic transmission, when the time predicted by the prediction unit is not more than a predetermined time (see at least Fig. 9, steps S204-S205) and when a power storage rate or a charge current integrated value as the state of the battery acquired by the acquisition unit is not less than a predetermined value.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Shishido, and further in view of Sato (US 20170197610 A1).
In regards to Claim 4, Kanno does not explicitly disclose the following, which is suggested by Sato: 
4. The braking force control apparatus according to claim 1, wherein the prediction unit predicts a time from the present time until a next start of the gear shift operation occurs in the stepped automatic transmission, based on a speed and an acceleration of the vehicle, and a predetermined speed of the vehicle at which the gear shift operation is started in the stepped automatic transmission. (see at least [0057] “the time of the gear shift may be predicted from the driver's required drive power (accelerator operation amount Acc or the like) and the vehicle speed V”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Sato with the invention of Kanno, with the motivation of preventing gear shift shock or prevent gear shift time extension that may cause damage to durability of frictional members. (Sato, [0006])
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s amendments and arguments made in order to avoid the 35 U.S.C. § 112(f) interpretation are persuasive, and the 35 U.S.C. § 112(f) interpretation has been removed.
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. 
In response to arguments on page 5 of 6 that Kanno fails to disclose predicting a time that a gear shift operation occurs, the Examiner respectfully disagrees. Kanno [0091] clearly discloses “chang[ing] a transmission time or a gear shift time during upshift, , in accordance with a command from the transmission time change unit 550” and “delay[ing] gear shift start timing” in a situation of “if it is required to perform gear shift, i.e. if there is a gear shift request.” Clearly, if a gear shift time is changed (i.e. changed from one value to another) by a transmission time change unit 550, the original time would have to be known to Kanno, and is at absolute minimum inherent to Kanno. 
This point is reinforced in view of Kanno [0092]-[0093] that discloses “overlap determination unit 540 determines whether or not a control time of a speed reduction request overlaps a control time of a upshift request”. It is inherent that the control time of an upshift request is predicted/determined/calculated in some meaningful way in order to make this determination. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 14, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669